Case 18-41768-pwb         Doc 92    Filed 10/11/18 Entered 10/11/18 13:45:36          Desc Main
                                    Document     Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                  ROME DIVISION

IN RE:                                             :
                                                   :        CASE NUMBER: 18-41768-PWB
THE FAIRBANKS COMPANY,                             :        CHAPTER 11
                                                  :
                DEBTOR.                             :

                  APPOINTMENT AND NOTICE OF APPOINTMENT OF
                      COMMITTEE OF ASBESTOS CLAIMANTS

         Pursuant to 11 U.S.C. Section 1102(a), the United States Trustee hereby appoints,

effective as of October 11, 2018, the following creditors to serve on the committee of asbestos

claimants in the above-captioned case:

                                   See EXHIBIT "A" attached.

         This the 11th day of October, 2018.

                                       Respectfully submitted,
                                       DANIEL M. MCDERMOTT,
                                       UNITED STATES TRUSTEE REGION 21,

                                       s/ Martin P. Ochs
                                       MARTIN P. OCHS
                                       NY Bar No. MO-1203
                                       Georgia Bar Number 091608
                                       United States Department of Justice
                                       Office of the United States Trustee
                                       362 Richard B. Russell Building
                                       75 Ted Turner Drive
                                       Atlanta, Georgia 30303
                                       (404)-331-4437
                                       martin.p.ochs@usdoj.gov
Case 18-41768-pwb       Doc 92       Filed 10/11/18 Entered 10/11/18 13:45:36   Desc Main
                                     Document     Page 2 of 2


                                         EXHIBIT "A"

Karen Colella as Executrix for the
Estate of Dionisio Gomez
c/o Joe Belluck
Belluck & Fox
546 5th Avenue, 4th Floor
New York, NY 10036
Phone: (212) 681-1575
Email: jbelluck@belluckfox.com

James Stock
c/o Joe Belluck
Belluck & Fox
546 5th Avenue, 4th Floor
New York, NY 10036
Phone: (212) 681-1575
Email: jbelluck@belluckfox.com

Douglas Wenz
c/o Lisa Nathanson Busch, Esq.
Weitz & Luxenberg, P.C.
700 Broadway
New York, NY 10003
Phone: (212) 558-5500
Email: LBusch@weitzlux.com

James P. Digan
c/o Chris McKean
Maune Raichle Hartley French & Mudd
1015 Locust Street
Suite 1200
St. Louis, MO 63101
Phone: (314) 241-2003
Fax: (314) 241-4838
cmckean@mrhfmlaw.com

Dorothy A. Kliner, Executrix of the
Estate of James A. Kliner, Deceased
c/o Bruce E. Mattock
Goldberg, Persky & White, P.C.
11 Stanwix Street
Suite 1800
Pittsburgh, PA 15222-1312
Phone: (412) 471-3980
bmattock@gpwlaw.com
